DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/10/2022 has been received and will be entered.
Claim(s) 1, 3, 6-12, and 25-32 is/are pending.
Claim(s) 1, 3, 6, 7, 8, 11, 25, and 32 is/are currently amended.
Claim(s) 2, 4-5, 13-24, and 33-35 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, 8, 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2008/0170982 to Zhang, et al., as understood, the traversal relies on amendments. (Remarks of 1/10/2022 at 7). The Remarks state:
Even assuming, arguendo, that claim 1 is a product-by-process claim, which Applicant does not concede, Zhang does not teach all elements of claim 1 as set forth herein. In particular, the Office specifically concedes that “[p]roduct-by-process claims are not limited by the process steps, except to the extent the[y] suggest structure or composition.” (Office Action, pg. 5, emphasis added.) As recited by claim 1, the CNTH material comprises a CNT sheet comprising NMPs integrated into the CNT sheet. Applicant respectfully submits that the incorporation of NMPs into the CNT sheet is explicitly related to the structure and/or composition of the CNTH material. Here, the process steps for manufacturing the claimed CNTH materials are relevant to the material’s structure or composition, given that the step of gas phase assembly in the pyrolytic reactor facilitates the integration of the NMPs into the CNT sheet, thereby forming the CNTH material.

(Remarks of 1/10/2022 at 7) (emphasis added). 
	In response, as to the ‘lack of concession’ on the product-by-process issue, the treatment of Claim 1 as a product-by-process claim is reasserted as proper. “CNT sheet” is the product. “[S]ynthesized by gas phase assembly in a pyrolytic reactor” is the process. Note that in the last sentence in the passage above, the Remarks argue the process steps in the claim as it pertains to structure/composition, i.e. the Remarks would appear to take a position that Claim 1 is a product-by-process claim. (Remarks of 1/10/2022 at 7). As to the “the Office specifically concedes,” i.e. it is not a ‘concession’ to apply the law. Compare (Non-Final Office Action dated 9/10/2022 at 5) (“Product-by-process claims are not limited by the process steps, except to the extent the suggest structure or composition. Here, the claim suggests the presence of a yarn or fabric comprising carbon nanotubes and nano/micro materials discussed in the next limitation.”) with MPEP 2113 (“The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art…”). 
As understood, the distinction being drawn is that Claim 1 requires “integration of the NMPs into the CNT sheet,” whereas – allegedly - “Zhang’s methods and resulting products are limited to adding CNT sheet and/or particles to microfibers in a post-processing step.”  (Remarks of 1/10/2022 at 7) (emphasis in original). This has been considered, but is not persuasive for Claim 1. As drafted, the sheet is the only thing which must by synthesized by gas phase assembly in a pyrolytic reactor. The “integration” of other materials can occur in post-processing steps. This is supported by claim differentiation.1 Note that Claim 3 further limits Claim 1 to require that “integration occurs during the gas phase assembly in the pyrolytic reactor.” This gives rise to the presumption that Claim 1 is not so restricted.
Claim 3 was rejected on product-by-process rationale, stating “Dispersion of the materials through the CNT sheet/fabric/yarn is reaosonably suggested. The discussion of Claim 1 is relied on.” (Non-Final Office Action dated 9/10/2021 at 6). This rationale is reasserted as proper. Note for example the now canceled alumina, which was taught at (Zhang 28: [0345]). These electrolytes 
Boilerplate 103 arguments were presented, concluding with “Applicant respectfully submits that the Examiner has not provided any analysis as to why the claims would be obvious over Zhang, let alone explicit analysis.” (Remarks of 1/10/2022 at 8). In response, note that the rejection was made under 102/103. This practice has been sanctioned by the courts due to the peculiar nature of product-by-process claims. It is Agency practice. The MPEP states:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102  or 35 U.S.C. 103  does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.

MPEP 2113 III (emphasis added). It is submitted that identification of the claim as a product-by-process claim and so construing it and comparing it to the reference was sufficient explanation. 
Ultimately cancellation of the rejected species from Claim 2 and incorporation of the non-rejected species into Claim 1 obviates the rejection. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim(s) 1, 2, 3, 8, 25, 27, 28 under 35 U.S.C. 102(a)(1) as being anticiapted by Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”), the Remarks reference a declaration under 37 C.F.R. 1.132 in an attempt to disqualify the Su reference. (Remarks of 1/10/2022 at 9). Per MPEP practice: 
When a document is cited in a rejection of a claim in an examination of a patent application or during an reexamination proceeding, an applicant or patent owner may challenge its public availability and/or the date it became publicly accessible, even when the document itself contains a publication date, by filing a proper affidavit or declaration under 37 CFR 1.132  that includes facts and evidence to support the applicant or patent owner's position. See MPEP § 716 et seq.

MPEP 2128 I. As reflected in the attached Interview Summary, the Examiner contacted Applicants Representative to obtain another copy of “Appendix A,” which was appended to the Declaration dated 1/10/2022. “Appendix A” did not reproduce in a legible manner. On 2/14/2022, Applicants Representative filed a supplementary Declaration with a more legible “Appendix A.” The Declarations appear identical. Unless stated otherwise, reference is given to the 2/14/2022 Declaration. The Declaration has been considered:
	Paragraph 1 – foundational information – is acknowledged. 
	Paragraph 2  is acknowledged. This paragraph states “[t]he graduate thesis cited by the Examiner in the September 10, 2021 Office Action … was embargoed by the University of Cincinnati in June 2015, such that the dissertation was not made publicly available until September 12, 2017.” In response, Appendix A indicates the thesis was “delayed at the author’s request until 
	Paragraph 3 states “when a thesis or dissertation is embargoed, only the Title and Abstract are made available to the public.” This is acknowledged and discussed below. 
	Paragraph 4 references Appendix A. Appendix A has been considered. Appendix A contains a page that says “Page Vault” at the top:

    PNG
    media_image1.png
    510
    799
    media_image1.png
    Greyscale

(Declaration dated 2/14/2022, Appendix A) (underlining added). The dates underlined above are understood as the date the Declarant accessed the University of Cincinnati’s Library Catalog Record. The bottom of Appendix A is reproduced below:

    PNG
    media_image2.png
    316
    802
    media_image2.png
    Greyscale

(Declaration dated 2/14/2022, Appendix A) (underlining added). As understood, this is the earliest date establishing that the author had requested “full text release . . . until September 12, 2017.” This is discussed below. 
Paragraph 5 is the penalty of perjury statement. This is acknowledged.
	The Declaration has been considered, but is not persuasive. As understood, the evidence establishes that a “full text release has been delayed at the author’s request until Sep. 12, 2017” on “Jan. 5, 2016.” Note the bottom of Appendix A, discussed above. The Declaration references “Graduate School at the University of Cincinnati policy” (Declaration dated 2/14/2022, ¶3), but does not provide the policy or set forth the underlying facts for such an “embargo.” Note that there is evidence of “post-embargo” activity. Specifically, the coversheet or “Document of Defense Form” states that it was “last printed 8/10/2015,” i.e. after “June 2015.” The coversheet is reproduced below:

    PNG
    media_image3.png
    958
    739
    media_image3.png
    Greyscale

(Ru “Coversheet”) (underlines added). Most probative/relevant however was the failure of the  Declaration to provide an embargo date commensurate with the date on the reference. Specifically, the Declaration states “The graduate thesis . . . was embargoed by the University of Cincinnati in June 2015.” (Declaration dated 2/14/2022, ¶2). There are two weeks in June before the date on the reference and two weeks after the date of the reference. When did the embargo start? 
e.g. when an embargo “begins” or what happens when a dissertation is embargoed. As understood, the only evidence identifying a specific date associated with the “embargo” is Appendix A, and this establishes that the embargo was in place on Jan. 5, 2016. 
	The Remarks conclude, stating:
As set forth in detail in the Declaration under 37 C.F.R. 1.132 by Ms. Minkara submitted herewith, the only portions of the Su thesis that were available as of the effective filing date of the present application were the Title and Abstract. The substantive content of the Su thesis did not in fact publish until after the embargo expired, on September 12, 2017, which is later than the effective filing date of the present application, July 10, 2017. Accordingly, the Su thesis is not prior art against the present claims and cannot form the basis of a proper rejection under 35 U.S.C. §102.

(Remarks of 1/10/2022 at 9). This has been considered, but does not necessarily represent the facts of record. As understood, and as reflected in the priority claim (see Preliminary Amendment dated 1/9/2020) and the Application Data Sheet, this application is a National Stage or 371 application of international application PCT/US2018/041426, which in turn claimed the benefit of two provisional applications: 62/530,486 (filed 7/10/2017) and 62/639,135 (filed 3/6/2018). Priority is determined on a claim-by-claim basis. MPEP 2152.01 (“As under pre-AIA  law, the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. That is, the principle that different claims in the same application may be entitled New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application.” MPEP 211.05 (discussing New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002)). 
For the reasons developed below, the rejection over the Su reference is MAINTAINED in view of the theories of priority dates and publication dates discussed below. 
	 III. With respect to the rejection of Claim(s) 4 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 26 under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at 
V. With respect to the rejection of Claim(s) 29, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”) in view of:(i) US 2016/0024262 to Lu, et al., as understood, the traversal relies on the Declaration. (Remarks of 1/10/2022 at 10-11). For the reasons above, this is not persuasive. The rejection is MAINTAINED, as updated below.
	VI. With respect to the rejection of Claim(s) 1-6 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0024262 to Lu, et al., parallel product-by-process arguments were made. (Remarks of 1/10/2022 at 11). The response above is relied upon. Treatment as a product-by-process claim is reasserted as proper. As understood, the Remarks rely on cancellation of the rejected species from Claim 2 and incorporation of the non-rejected species into Claim 1. Id. This is persuasive. The rejection is WITHDRAWN.
VII. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of: (i) van der Werff, et al., Tensile deformation of high strength and high modulus polyethylene fibers, Colloid. Polym. Sci. 1991; 269: 747-763 (hereinafter “vdW at __”), the rejection is WITHDRAWN in view of the discussion above. 

VIII. With respect to the rejection of Claim(s) 1-4 and 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, et al., Metallic conductivity transition of carbon nanotube yarns coated with silver particles, Nanotechnology 2014; 25: 275702, pages 1-7 (hereinafter “Zhang II at __”), the Remarks state “Applicant respectfully submits that Zhang II teaches coating carbon nanotubes with silver, not incorporating the silver particles into a CNT sheet to form a CNTH material, as set forth by the present claims.” (Remarks of 1/10/2022 at 12-13). This has been considered, but is not persuasive. Claim 1 recites “integrated” NMPs or fibers, not “incorporated” NMPs or fibers. Cancellation of the rejected species form Claim 2 and incorporating the non-rejected species into Claim 1 is persuasive. The rejection is WITHDRAWN. 

Priority
	As discussed above, the application is understood as claiming priority to an international application, which in turn claims priority to two provisional applications. The various applications are listed below:
PCT/US18/41426 (filed 7/10/2018, hereinafter “the PCT application”)
62/639,135 (filed 3/6/2018, hereinafter “the ‘135 application”)
62/530,486 (filed 7/10/2017, hereinafter “the ‘486 application”)
Two independent claims are pending: Claim 1 and Claim 25. 
Independent Claim 1 has been amended to recite specific species of nano/micro particles (NMPs) or fiber. As understood, these are supported in the various applications as follows:

Language in Claim 1 
‘486 Application
7/10/2017
‘135 Application
3/6/2018
The PCT Application
7/10/2018

Not taught. 
page 5 – “Ag coated Cu platelets”
(S. 6: 12-13 – “Ag-coated Cu nanoparticles”).
“Ag/Cu alloy”
Not taught.
page 6 – “Cu-Ag platelet”
(S. 1: 22 – “Ag/Cu alloy”)
“granulated activated carbon (GAC)”
Not taught.
page 5 – “Granulated Activated Carbon”
(S. 1: 22 – “granulated activated carbon (GAC)”)
“Co/Fe alloy”
Page 17 – “adding granulated activated carbon or metal particles to capture specific toxic gases and smoke particles.”
page 3 – “This method can also be extended to other important catalyst metals such as Co and Fe, by using the floating catalyst method.”
(S. 4:22–5:1 – “Co/Fe alloy”).
“carbon particulate”
Not taught.
page 23 – “spraying carbon particles”
(S. 5: 1 – “carbon particulate”). 
“combinations thereof”
(S. 1: [0004] – “A large number of combinations of materials can be used to hybridize the CNT
fabric or nanofabric.”)
Page 24 – “Many material combinations are possible with CNTs and NPs.”
(S. 5: 2 – “combinations thereof”)

 
As understood, the “Co/Fe alloy” language is not explicitly or literally present in the ‘135 application. However, the context of the line quoted above (i.e. the paragraph on page 3 beginning with the heading “CNT-Ni-CNT Heterojunctions”) ““reasonably”” conveys possession of a Co/Fe alloy.  Generally speaking, and as understood, the ‘486 application is limited to applications with copper (Cu) nanoparticles. See ‘486 application, p. 8 et seq.). As understood, the additional nanoparticles are found in the ‘135 application. As such, Claim 1 is given the priority date of the ‘135 application, 3/6/2018.  If Applicants disagree, a claim chart reading the claim(s) on the priority documents is requested / would be helpful. See MPEP 704.11(a) (“(S) Interrogatories or Stipulations. . . . (3) Of precisely which portion(s) of the disclosure provide the written description and enablement support for specific claim element(s).”). 

Language in Claim 25 
‘486 Application
7/10/2017
‘135 Application
3/6/2018
The PCT Application
7/10/2018
“a metallic particle”
Page 17 – “adding . . .  metal particles to capture specific toxic gases and smoke particles.”
Page 5 – “Metal alloy particles can be injected into the reactor …”
(S. 5: 17 et seq. – “a metallic particle . . . said incorporating comprising one or more of integrating during growth of the sock in the reactor”)
“a ceramic particle”
Page 17 – “adding ceramic NPs to increase flame retardant properties.”
Page 5 – “Injecting ceramic particles …”
(S. 5: 17 et seq. – “a ceramic particle . . . said incorporating comprising one or more of integrating during growth of the sock in the reactor”)
“a polymeric particle”
Not taught.
Page 6 – “1.8 Injecting polymer particles or a spray into the outlet of the reactor…” 
(S. 5: 17 et seq. – “a polymeric particle . . . said incorporating comprising one or more of integrating during growth of the sock in the reactor”)
“combinations thereof”
(S. 1: [0004] – “A large number of combinations of materials can be used to hybridize the CNT
fabric or nanofabric.”)
Page 24 – “Many material combinations are possible with CNTs and NPs.”
(S. 5: 2 – “combinations thereof”)


As understood, the only support for “incorporating … a polymeric particle … during the growth of the sock during growth of the sock in the reactor” is found in the PCT Application. The passage highlighted above from the ‘135 Application refers to injecting particles into the outlet, and not incorporating during the sock growth, as claimed.  As such, Claim 25 is given the priority date of the PCT application, 7/10/2018. If Applicants disagree, a claim chart reading the claim(s) on See MPEP 704.11(a) (“(S) Interrogatories or Stipulations. . . . (3) Of precisely which portion(s) of the disclosure provide the written description and enablement support for specific claim element(s).”).


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 3, 7, 8, 9 and 10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of:
(i) US 2013/0200309 to Song, et al. 

With respect to Claim 1, this claim requires “[a] yarn or fabric comprising a carbon nanotube hybrid (CNTH) material.” Yarns (Zhang passim) and fabrics (e.g. Zhang 40: [0470]) are taught. Nanotube hybrid materials are addressed below.
Claim 1 further requires “the CNTH comprises: a CNT sheet synthesized by gas phase assembly in a pyrolytic reactor, wherein the CNT sheet comprises one or more nano/micro particles (NMPs) or fibers integrated into the CNT sheet.” This is interpreted as process language, making this a product-by-process claim, i.e. the “synthesized by a gas phase assembly…” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent the suggest structure or composition. Here, the claim suggests the presence of a yarn or fabric comprising carbon nanotubes and the nano/micro particles discussed in the next limitation. 
Claim 1 further requires “the at least one NMP or fiber is selected from Ag-coated Cu particles, Ag/Cu alloy, granulated activated carbon (GAC), Co/Fe alloy, carbon particulate, and combinations thereof.” Nanotube fibers integrated with at least silver are taught. (Zhang 21: [0288]) (teaching at least Ag). Zhang teaches what is understood as a basic or common sense teaching, namely that “Yarn performance can also be optimized by filling component nanotubes … with materials to enhance mechanical, optical, magnetic, or electrical properties.” Stated differently, the performance can be changed/modified by adding different materials. To the extent Zhang may not mention the materials now claimed, this difference does not impart patentabilty. Song teaches composite fibers with carbon nanotubes. (Song 4: [0040]; passim). Song teaches that adding conductive fillers imparts conductive properties to the composites. (Song 1: [0009]). Silver coated copper is taught. Id. Song states “it is known that the use of silver powder or silver coated copper (Ag-coated Cu) as the metal powder has the best electrical conductivity.” Id. Substitution of the materials of Zhang with the Ag-coated Cu taught by Song is an obvious expedient. It reflects substitution of known components to achieve predictable results. MPEP 2143. Alternatively or additionally, one of skill would be motivated to use Ag-coated Cu as it has “the best electrical conductivity.” (Song 1: [0009]). 
As to Claim 3, the “integration occurs during the gas phase assembly” language is product-by-process language. Dispersion of the materials through the CNT sheet/fabric/yarn is reasonably suggested. The discussion of Claim 1 is relied upon. 
As to Claim 7, Ag-coated Cu is taught. (Song 1: [0009]). The discussion of Claim 1 is relied upon.
With respect to Claim 8, this claim requires “[a] fabric according to claim 1 comprising a nonwoven fabric.” Non-woven fabrics are taught. (Zhang 30: [0367]). 
With respect to Claim 9, this claim requires “[a] composited material comprising the yarn or fabric according to claim 1 and at least one other natural or synthetic fiber.” Composites with synthetic fibers are taught. (Zhang 44: [0524]). 
As to Claim 10, Nanotube fibers integrated with “Kevlar” – understood to be an aramid fiber - are taught. (Zhang 29: [0349]). The combination/modification is understood to be application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. 

II. Claim 11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of:
(i) US 2013/0200309 to Song, et al., and further in view of:
(ii) “What is Kevlar,” accessed online at https://web.archive.org/web/20070320005408/http://www.dupont.com/kevlar/whatiskevlar.html (hereinafter “Kevlar at __”). 

The discussion of “Rejection I” above is incorporated herein by reference. 
As to Claim 11, Zhang teaches “poly(phenylene tetrapthalamide) type resins,” but doesn’t explicitly state poly-paraphenylene terepthalamide. (Zhang 29: [0349]).  Zhang uses the trademark Kevlar. Id. While this invokes all of the trademark issues raised in the 112 rejection, it is reasonably understood by those of skill in the art to refer to a poly-parapheynylene terepthalamide polymer. That said, the Kevlar document is provided to show inherency. The Kevlar document was originally published by DuPont, understood to be the trademark owner. The Kevlar document states “Fibers of KEVLAR® consist of long molecular chains produced from poly-paraphenylene terephthalamide.” (Kevlar at 1). 

III. Claim(s) 1, 3, 6, 8, 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of:
(i) US 2008/0170982 to Zhang, et al., and further in view of:
(i) US 2013/0200309 to Song, et al.

All discussions of Zhang and Song above are incorporated herein by reference. 
With respect to Claim 1, this claim requires “[a] yarn or fabric comprising a carbon nanotube hybrid (CNTH) material.” What is construed as yarns or fabric are taught. (Lu 3: [0035] et seq; passim).
Claim 1 further requires “the CNTH comprises: a CNT sheet synthesized by gas phase assembly in a pyrolytic reactor, wherein the CNT sheet comprises one or more nano/micro particles (NMPs) or fibers integrated into the CNT sheet.” This is interpreted as process language, making this a product-by-process claim, i.e. the “synthesized by a gas phase assembly…” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent the suggest structure or composition. Here, the claim suggests the presence of a yarn or fabric comprising carbon nanotubes and the nano/micro particles discussed in the next limitation. Note however that Lu teaches gas phase/floating catalysts methods for making nanotube sheets. (Lu 3: [0036]).
Claim 1 further requires “the at least one NMP or fiber is selected from Ag-coated Cu particles, Ag/Cu alloy, granulated activated carbon (GAC), Co/Fe alloy, carbon particulate, and combinations thereof.” Lu generally refers to scrolling of nanotubes around fibers or fiber tows. (Lu 3: [0035], “Fig. 1,” “Fig. 16,” passim). Lu suggests that improved thermal and electrical conductivity for the resulting composites are a goal. (Lu 3: [0035]). As discussed above, Zhang that “[y]arn performance can also be optimized by filling component nanotubes … with materials to enhance mechanical, optical, magnetic, or electrical properties.” As discussed above, electrical properties can be enhanced with silver coated copper, as it is recognized in the art as having “the 
Zhang is a pre-AIA  document, and doesn’t refer to an “Applicant” per se, but Zhang and Lu are from the same research group at the University of Texas at Dallas. Note co-inventor Baughman, who heads the group, is a co-inventor on each document. Note also that Lu refers to a “Zhang 2005” document. (Lu 8: [0125]). Zhang 2005 is one of the academic journals corresponding to the Zhang patent application; i.e. the same figures, descriptions, etc. exist in each. Collectively, these documents demonstrate the skill in the art is very high and is very multidisciplinary. Differences in the nanoparticles incorporated into the nanotube sheets/films/fibers/yarns/etc. are obvious, especially when they relate to basic conductive elements like silver-coated copper, and this teaching is present in the art. (Song 1: [0009]). The core elements (forming nanotube sheets/films/yarns – Zhang; wrapping around carbon fibers – Lu) are well known and taught in the art.  
As to Claim 3,  as noted above, this is product-by-process language. Particles have been discussed above. In the alternative, fibers are dispersed throughout the sheet. (Lu 3: [0035], 5: [0038], “Fig. 1,” “Fig. 16,” passim.).
As to Claim 6, tows (Lu 3: [0035]) and skins (Lu “Fig. 1,” “Fig. 16,” passim) are taught.
With respect to Claim 8, this claim requires “a nonwoven fabric.” What are interpreted as nonwoven fabrics are taught. (Lu 2: [0012]). 
With respect to Claim 9, this claim requires “a composited material comprising the yarn or fabric according to claim 1 and at least one other natural or synthetic fiber.” The discussion of Claim 1 is relied on. Combinations of fibers, including natural and synthetic fibers, are provided for. (Lu “Claim 4”).  

IV. Claim(s) 10-11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of:
(i) US 2008/0170982 to Zhang, et al.
(ii) US 2013/0200309 to Song, et al., and further in view of:
(iii) “What is Kevlar,” accessed online at https://web.archive.org/web/20070320005408/http://www.dupont.com/kevlar/whatiskevlar.html (10/19/2006, hereinafter “Kevlar at __”). 

The discussion of “Rejection III” above is incorporated herein by reference. 
As to Claim 10, Lu teaches Kevlar. (Lu 3: [0035]). As understood, Kevlar is an aramid fiber. The Kevlar document is offered to show inherency. (Kevlar at 1).
As to Claim 11, Kevlar is poly-paraphenylene terepthalamide.  Id.  


V. Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of:
(i) US 2008/0170982 to Zhang, et al.,
(ii) US 2013/0200309 to Song, et al., and further in view of:
(iii) van der Werff, et al., Tensile deformation of high strength and high modulus polyethylene fibers, Colloid. Polym. Sci. 1991; 269: 747-763 (hereinafter “vdW at __”). 

The discussion accompanying “Rejection IV” above is incorporated herein by reference. 
As to Claim 12, as noted above, Lu provides for a host of various fibers, including natural and synthetic polymers, being integrated with carbon nanotubes.  (Lu 3: [0035]). To the extent Lu may not teach high modulus polyethylene fibers, i.e. synthetic polymer fibers, this difference does not impart patentability. High modulus polyethylene fibers are old and known. Van der Werff is relied on as evidence. (vdW passim). Substitution of one fiber for another reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. 


VI. Claim(s) 25, 27, 28 - or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”). 
	All discussions of publication dates and priority dates above are incorporated herein by reference. For purposes of the rejection, the June 15, 2015 date is assumed. Note however that the Su reference is still prior art against the priority dates discussed above assuming the September 12, 2017 date set forth in the Declaration. 
With respect to Claim 25, this claim requires “manufacturing a carbon nanotube sock via gas phase assembly in a pyrolytic reactor.” Su teaches what is understood as a pyrolytic reactor (Su at 30 et seq.) that manufactures a nanotube sock. See e.g. (Su at 54) (“A cylindrical carbon nanotube sock is assembled under the rich concentration of CNTs, proper thermal and gas flow fields, as has been observed here and by other groups.”).
Claim 25 further requires “incorporating at least one particle selected from a metallic particle, a ceramic particle, a polymeric particle and combinations thereof, said incorporating comprising integrating the particle into the sock during growth of the sock in the reactor.” A metallic particle is incorporated into the nanotubes/sock. (Su at 47 et seq.) (ferrocene). Note formation of particles is discussed at p. 48. 
Claim 25 further requires “processing the sock into a fiber or sheet by winding or rolling, respectively.” Winding is taught. (Su at 57 et seq.) (Fig. 5.10, Fig. 5.11, Fig. 5.12, accompanying text). 
As to Claim 27, rolling under pressure is taught. (Su at 80). 
Claim 28, layering between other fabrics are taught. (Su at 84). By claiming natural and synthetic fibers, this claim claims all fibers. The “existing fabrics” language in Su is interpreted as reading on this broad language. Id. 

VII. Claim(s) 26 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”) in view of:
(i) US 2008/0170982 to Zhang, et al.

The discussion of Claim 25 accompanying “Rejection VI” above is incorporated herein by reference. 
As to Claim 26, to the extent Su may not teach heat-treating, this difference does not impart patentability. Heating/annealing is old and known. Official notice is taken. Zhang is relied on as evidence. See e.g. (Zhang 20: [0279]-[0281]; 22-23: [0299]). One would be motivated to heat treat/anneal to remove impurities (Zhang 22: [0299]), i.e. what is being claimed, or to increase strength of the nanotubes .(Zhang 20: [0281]). 

VIII. Claim(s) 29, 30 and 32 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”) in view of:
(i) US 2016/0024262 to Lu, et al.

The discussion of Claim 25 accompanying “Rejection VI” above is incorporated herein by reference. 
Claim 29, use of an adhesive is taught. (Lu 3: [0035]) (epoxy). The combination reflects application of known techniques (the floating catalyst method of Su to make nanotube yarns/sheets and the application of sheets to make composite structures, per Lu) to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 30, Kevlar is understood as an aramid fiber. 
As to Claim 32, carbon fibers are taught. (Lu 3: [0035]). These read on the now broader claimed “carbon.” 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “This doctrine, which is ultimately based on the common sense notion that different words or phrases used in separate claims are presumed to indicate that the claims have different meanings and scope, see Comark Communications Inc. v. Harris Corp., 156 F.3d 1182, 1187, 48 U.S.P.Q.2d 1001, 1005 (Fed.Cir.1998), normally means that limitations stated in dependent claims are not to be read into the independent claim from which they depend, see Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1277, 35 U.S.P.Q.2d 1035, 1041 (Fed.Cir.1995).” Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-972 (Fed. Cir. 1999).